MEMORANDUM **
Heriberto Sanchez Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals denial of his application for cancellation of removal.
Petitioner contends that the BIA erred by reversing part of the immigration *614judge’s decision, and determining that petitioner failed to establish exceptional and extremely unusual hardship to his United States citizen son. Petitioner also contends that the BIA overstepped its authority in overruling the IJ, and in doing so, violated petitioner’s procedural due process rights.
We lack jurisdiction to review the BIA’s discretionary determination that petitioner has failed to demonstrate exceptional and extremely unusual hardship to his United States citizen son. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). Additionally, petitioner does not raise a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.